


110 HR 7336 IH: To amend the Internal Revenue Code of 1986 to prevent the

U.S. House of Representatives
2008-12-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 7336
		IN THE HOUSE OF REPRESENTATIVES
		
			December 10, 2008
			Mr. Neal of
			 Massachusetts introduced the following bill; which was referred to
			 the Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to prevent the
		  alternative minimum tax from effectively repealing the Federal tax exemption
		  for interest on State and local private activity bonds.
	
	
		1.Repeal of alternative minimum
			 tax on private activity bonds
			(a)In
			 GeneralSubsection (a) of section 57 of the Internal Revenue Code
			 of 1986 (relating to items of tax preference) is amended by striking paragraph
			 (5).
			(b)Conforming
			 Amendments
				(1)Subparagraph (B)
			 of section 1(g)(7) of such Code is amended by adding and at the
			 end of clause (i), by striking , and at the end of clause (ii)
			 and inserting a period, and by striking clause (iii).
				(2)Subclause (II) of
			 section 53(d)(1)(B)(ii) of such Code is amended by striking ,
			 (5),.
				(3)Subparagraph (C)
			 of section 56(b)(1) of such Code is amended by striking clause (iii) and
			 redesignating clauses (iv) and (v) as clauses (iii) and (iv),
			 respectively.
				(4)Paragraph (3) of
			 section 148(b) of such Code is amended to read as follows:
					
						(3)Exception for
				tax-exempt bondsThe term investment property does
				not include any tax-exempt
				bond.
						.
				(5)Subparagraph (B)
			 of section 149(g)(3) of such Code is amended to read as follows:
					
						(B)Exception for
				investment in tax-exempt bondsSuch term shall not include any
				bond issued as part of an issue 95 percent of the net proceeds of which are
				invested in bonds the interest on which is not includible in gross income under
				section
				103.
						.
				(6)Paragraph (5) of
			 section 1400L(d) of such Code is amended by striking subparagraph (E).
				(7)Paragraph (5) of
			 section 1400N(a) of such Code is amended by striking subparagraph (G).
				(c)Effective
			 DateThe amendments made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
			
